Title: List of Books for the Library of Congress (Paris), 19 July 1802
From: Jefferson, Thomas
To: Duane, William


            Paris
            History.
            Annales Romaines par Macquer. 12mo
            Essai historique et Chronologique de l’Abbé Berlié. 2.v. 12mo.
            Abregé Chronologique de l’histoire ancienne avant Jesus Christ par LaCombe. 12mo.
            Abregé Chronologique de l’histoire des Juifs. 12mo.
            Abregé Chronologique de l’histoire des Empereurs Romains par Richer. 2.v. 12mo.
            Dictionnaire de Moreri. 10.v. fol.
            Dictionnaire historique et bibliographique par Lavocat. 4.v. 12mo.
            Dictionnaire historique par un societé de gens de lettres. 9.v. 8vo.
            Dictionnaire de diplomatique par Dom. de Vaynes 2.v. 8vo.
            Abregé Chronologique de l’histoire universelle par Hornot. 12mo.
            Tablettes Chronologiques de l’histoire universelle de Fresnoy. 2.v. 8mo.
            Tableau chronologique de l’histoire de l’Europe de 476. à 1648. 8vo.
            Abregé chronologique de l’histoire d’Espagne & de Portugal. 2.v. 12mo.
            Abregé chronologique de l’histoire de France par Henault. 2.v. 12mo.
            Abregé chronologique de l’histoire et du droit publique l’Allemagne par Pfeffel. 2.v. 12mo.
            Abregé Chronologique de l’histoire du Nord par La Combe. 2.v. 12mo.
            Abregé Chronologique de l’histoire de Pologne par l’Abbé Coyer. 2.v. 12mo.
            Law of Nature & Nations.
            Puffendorf. Devoirs de l’homme et du citoyen. 2.v. 12mo.
            Wolff. Droit de la nature et des gens. Lat. Fr. 6.v. 12mo.
            Vattel. Questions de droit naturel. 12mo.
            Recueil de discours par Barbeyrac. 2.v. 12mo.
            Wicquefort de l’Ambassadeur. 2.v. 4to.
            Le ministre public par du Franquesnay 12mo.
            L’art de negocier par Pecquet. 12mo.
            Maniere de negocier par Callieres. 2.v. 12mo.
            Mably. Droit public de l’Europe. 3.v. 12mo.
            
            Negociations du President Jeannin. 2.v. 12mo.
            Ambassades de la Boderie en Angleterre. 5.v. 12mo.
            Negociations du comte d’Estrades a Londres 9.v. 12mo.
            Lettres et negociations de J. de Witt. 5.v. 12mo.
            Histoire de la traité de Westphalie par D’Avaux. 6.v. 12mo.
            Dumont. Corps universel diplomatique. 8.v. fol.
            Muratori.
            Memoires sur les droits de France et de l’Angleterre en Amerique. 4.v. 4to.
            Code de l’humanité par Felice. 13.v. 4to.
            Robinet. Dictionnaire morale, politique et diplomatique. 31.v. 4to.
            Maritime law.
            Il Consolato del mare.
            Shardii leges navales Rhodiorum et selectae Rhodiorum.
            Us et Coustumes de la mer par Clairac. 4to.
            Heineccii scriptores de jure maritimo.
            Valin. (his works on Maritime law, titles not known)
            Law.
            Houard sur les coutumes Anglo-Normans. 4.v. 4to.
            Institution du droit François par Argou. 2.v. 12mo.
            Commentaire sur l’Ordonnance de la Marine. 2.v. 12mo.
            Political.
            Arithmetique lineaire de Playfair. 4to. printed in Paris about 1787.
            Table des vivans de Susmich.
            Geography.
            Atlas portatif de Grenet et Bonne. 4to.
            the Atlasses of Danville & Delisle.
            Encyclopedie de Diderot et Dalembert. folio.
            Scapulae lexicon Graecum. folio London edition.
            Hederici lexicon. 4to.
            Calepinus XI linguarum. fol.
            Dictionnaire de l’academie Francaise. 2.v. 4to. bound in 1.
            Dictionnaire Etymologique de la langue française de Menage. 2.v. fol.
            the Spanish dictionary of their academy.
            Diccionario della Crusca
            Dictionnaire Espagn. François, et Latin par Sejournant 2.v. 4to.
            Dictionnaire Ital. et Francois d’Alberti 2.v. 4to.
            Mr. Duane is employed to purchase the preceding books in Paris under the controul & approbation of Wm. Short esq. who is desired to pay for them out of the monies remitted to him for that purpose, & according to the advice forwarded him by
            
              Th: Jefferson
              Washington July 19. 1802
            
          